Mr. Justice Audrey
delivered the opinion of the Court.
In this appeal, taken from a judgment rendered in the action, a motion has been filed in this Court for an order directing the district court to transmit to us certain original documents which are copied into the transcript of the evidence prepared by the stenographer. The appellee does not object to such transmission but it considers that the same is not necessary. A similar motion was filed in the trial court when the latter had before it, for approval, the transcript of the evidence prepared by the stenographer for the purpose of the appeal in question. The motion, however, was denied by that court on the ground that the said documents had been copied into the transcript. An appeal was taken from such ruling and in connection therewith, said original documents have been sent up, as stated by the appellant herein.
Rule 40 b of the Supreme Court reads as follows:
“ Whenever in the discretion of the trial court it shall be necessary for the correct understanding and decision of any cause, or question therein, that any original map, paper, or exhibit of any kind, incapable of being represented by copy, photograph, or otherwise, shall be produced for inspection or examination by this Court, a description thereof shall be made in the statement of facts or bill of exceptions, so as to properly identify the same, stating that said map, paper, or exhibit is made a part of said statement or bill, and the secretary of the court below, after authenticating the said original map, paper, or exhibit, under his signature and the seal of the court, shall transmit the same to the secretary of this court, stating that it has been made a part of the record of such cause.”
This rule makes it discretionary with the trial court to send to this Court such original documents as are incapable of being represented by copy. The documents whose transmission we have been asked to order have been copied into the transcript of the evidence; but the question of whether in spite of that fact such originals are necessary in this Court, is one that we can not decide now because the documents are not before us in the present case so that we might consider their character. They form part of another appeal, and it *122is there where perhaps it might be determined whether or not such originals should be sent up.
The motion must be denied.